Citation Nr: 1605912	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  13-03 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon

THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a lumbosacral injury with residual L5-S1 nerve root compression (claimed as a lower back condition).

2.  Entitlement to service connection for a low back disability.  

3.  Whether new and material evidence has been received to reopen the claim of service connection for a neck condition, to include as secondary to service-connected status post-operative right ankle lateral ligament tear with ankle joint subluxation. 

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In December 2015, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

As discussed below, the Board has assumed jurisdiction of the issue of whether new and material evidence has been received for a neck condition, to include as secondary to service-connected status post-operative right ankle lateral ligament tear with ankle joint subluxation pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), because the Veteran filed a timely notice of disagreement in November 2015 for this issue.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of an increased evaluation for the Veteran's right ankle has been raised by the record in a November 2015 submission, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of whether new and material evidence has been received for a neck condition, to include as secondary to service-connected status post-operative right ankle lateral ligament tear with ankle joint subluxation is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a December 1977 rating decision, the RO denied service connection for a lumbosacral injury with residual L5-S1 nerve root compression, finding that there was no etiological relationship between the Veteran's service-connected right ankle disability, and a low back disability.  

2.  Evidence received since the December 1977 rating decision, is not cumulative or redundant of evidence previously considered and raises a reasonable possibility of substantiating the claim of service connection for a low back disability.

3.  The Veteran's low back disability manifested as a result of his active military service.

CONCLUSIONS OF LAW

1.  The December 1977 rating decision denying entitlement to service connection for a lumbosacral injury with residual L5-S1 nerve root compression is final.  38 U.S.C.A. §§ 7104, 7105(d) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

2. Since the December 1977 rating decision, new and material evidence has been received, the claim for a lumbosacral injury with residual L5-S1 nerve root compression is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a)(2015).

3.  The criteria for service connection for a low back disability are met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

New and Material Evidence

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

In determining whether new and material evidence is required because a claim rests on the same factual basis as a previously disallowed claim, the focus of the analysis of the Board of Veterans Appeals must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter.  38 U.S.C.A. §§ 5108, 7104; Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  Multiple theories pertaining to the same benefit constitute the same claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran was denied service connection for a low back disability in December 1977.  The rating decision reviewed the examination results, and determined that there was not a sound medical nexus between the Veteran's right ankle and his back condition.  Since the December 1977 rating decision, private medical evidence, lay statements, and testimony have been received on the Veteran's behalf.

Notably, a submission from a private physician and surgeon S.A.LaT, M.D. is of record.  In the February 2015 submission, the M.D. stated that the same injury which caused the Veteran's right ankle injury (a fall from an estimated twenty feet embankment) likely accounted for the Veteran's current degenerative disc disease and spondylosis.  The Veteran also testified at his December 2015 Board hearing, that his fall in-service caused a direct injury to his back.  The Veteran stated that he experienced pain to his back, and that he had a large bruise to his buttocks after his fall.  Thus, the Veteran has provided new and material evidence relating to the previously unestablished fact of nexus.  The Board finds that the Veteran has submitted new and material evidence, and his claim for service connection for a low back disability is reopened.    

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368   (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant." Id. at 367.

The February 2015 submission from S.A.LaT, M.D. clearly states that the Veteran suffers from lumbar disc disease and spondylosis, thus the Veteran meets the current disability element for service connection.

In short, the Veteran alleges that when he fell in-service from an embankment of approximately 15 to 20 feet, he not only injured his ankle, but that his fall simultaneously caused an injury to his low back.  Specifically, the Veteran alleged that he landed on his feet, but then slid backward and landed on his tailbone.  The Veteran stated that he had subtle pain to his back since he left service.  The Veteran stated that after his in-service fall he saw bruising to his buttocks.  

Service Treatment Records (STRs) show that the Veteran's right ankle was X-rayed in-service in April 1968, which revealed soft tissue swelling, but otherwise normal.  The X-rays were presumably taken after the Veteran reported to the Naval Hospital complaining of right ankle pain after falling down the bank two days prior.  STRs also show that the Veteran had a right ankle cast removed in May 1968.  Thus, based on the combination of the Veteran's testimony of his in-service injury, which is corroborated by the STRs, the Board finds that the Veteran fulfills the second element of, in-service occurrence.  

The Veteran's representative stated that the Veteran had entered service with a history of back sprain.  The Veteran self-reported a back sprain on his Report of Medical History in December 1966.  The Veteran's Report of Medical Examination in December 1966, failed to note any back disability upon medical examination.  Here, the Board finds that no back disability was noted upon entrance to service, and the Veteran is deemed sound.  See Crowe v. Brown, 7 Vet.App. 238 (1994).  As there is no other indication that the Veteran had a pre-existing disability before entering service, the presumption of soundness cannot be rebutted.  VAOPGCPREC 3-2003 (July 16, 2003).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

A December 1977 examination diagnosed the Veteran with a traumatic injury, lumbosacral spine with mild residual L5-S1, nerve root compression distress, after review of the Veteran's in-service fall, and post-service fall at work.  Evidence from Cascade Family Care, P.C. shows that the Veteran complained of back pain after being rear ended in April 2007.  Evidence from September 2011 from Cascade Family Care, P.C., shows that the Veteran complained of low back pain which he related to his in-service fall.  

In May 2012 a report from S.A.LaT, M.D. was submitted on behalf of the Veteran.  The doctor stated that the Veteran's in-service fall which resulted in his right ankle injury, was likely a strong contributing factor to the Veteran's low back pain.  In February 2015, S.A.LaT, M.D. submitted a statement which stated that the Veteran's degenerative lumbar disc disease and spondylosis is more than likely
related to the Veteran's in-service trauma.

Based on the medical opinions from S.A.LaT, M.D., and the credible testimony from the Veteran reporting the onset of his back pain, and the nature of his in-service injury, the Board finds that the probative evidence indicates that the Veteran's low back disability was at least as likely as not related to his in-service fall in April 1968.  The Board notes the December 1977 VA examination finding which indicated that the Veteran's low back disability was not related to service, however no explanation or rationale was provided.  Therefore, the opinions from S.A.LaT, M.D., are deemed more probative, as the physician considered the nature of the Veteran's trauma, the effect the Veteran's fall had to his entire body, and also identified the Veteran's in-service fall as the specific etiology to his current low back condition.  See Prejean v. West, 13 Vet. App. 444 (2000).  As such, service connection for a low back disability is warranted.   


ORDER

New and material evidence has been received for the claim of service connection for a lumbosacral injury with residual L5-S1 nerve root compression, and the claim is reopened.

Entitlement to service connection for a low back disability is granted.


REMAND

The record reflects that the Veteran submitted a timely Notice of Disagreement in October 2015 to the May 2015 rating decision with regard to the issue of whether new and material evidence has been received for a neck condition, to include as secondary to service-connected status post-operative right ankle lateral ligament tear with ankle joint subluxation.  No subsequent action, however, was taken such as supplying the appellant with a Statement of the Case (SOC) in reference to his claim.  Where a notice of disagreement has been timely filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  38 C.F.R. § 19.9(c) (2015); Manlincon v. West, 12 Vet. App. at 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a SOC with respect to the issue of whether new and material evidence has been received for a neck condition, to include as secondary to service-connected status post-operative right ankle lateral ligament tear with ankle joint subluxation.  The appellant should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of this issue.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


